Oliver, Chief Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated by and between counsel for the respective parties hereto, subject to the approval of the court:
1) That the merchandise marked “A” and marked “B” on the invoices, and initialed HJR, CEC, CDG and LMA by Customs Examiners H. J. Reed, C. E. Clouse, C. D. Gilroy and L. M. Ackley, respectively, involved in the appeals *528listed in the attached schedule, consists of merchandise exported from France, and appraised at values which included the so-called production or unique tax (also known as the French Fiscal Reform Law tax) in the amounts as shown by the invoices and accompanying certificates of pending reappraisement.
2) That said merchandise marked “A” is such or similar to merchandise which, when sold or offered for sale in France for exportation to the United States in the ordinary course of trade to all purchasers, and in the usual wholesale quantities, was sold or offered at the appraised values herein, less the French Fiscal Reform Tax (Production or Unique Tax) as added on entry, packed.
3) That merchandise such as or similar to that marked “B” on these invoices as described above was not sold or freely offered for sale in France for home consumption upon the respective dates of exportation, and that the tax referred to above was not paid on merchandise sold for exportation.
4) That merchandise such as or similar to the imported merchandise marked “A”, when sold or offered for sale at the time of exportation, in France for home consumption, or for exportation to countries other than the United States, in the ordinary course of trade to all purchasers and in the usual wholesale quantities, was sold or offered for sale at the appraised values herein, less the French Fiscal Reform Tax (Production or Unique Tax) as referred to above in paragraph 1 and as added by the importer on entry, plus 1.01 percent Armament tax when not included in the appraised value, packed, and that the export value was no higher.
5) That merchandise such as or similar to the imported merchandise marked “B”, when sold or offered for sale in France for exportation to the United States in the ordinary course of trade to all purchasers, and in the usual wholesale quantities, was sold or offered at the appraised values herein, less the French Fiscal Reform Tax (Production or Unique Tax) as added on entry, packed.
6) That all other claims of the plaintiffs, as raised by these appeals, are hereby abandoned, and that upon this stipulation these cases are submitted.
On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, or in said section, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise represented on the invoices by the items marked “A” and initialed TT.TR, CEC, CDG, or LMA by Customs Examiners H. J. Reed, C. E. Clouse, C. D. Gilroy, or L. M. Ackley, respectively, and that such values were the appraised values, less the French fiscal reform tax (production or -unique tax) as added by the importers on entry, plus 1.01 per centum armament tax when not included in the appraised value, packed. I further find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise represented on the invoices by the items marked “B” and initialed HJR, CEC, CDG, or LMA by Customs Examiners H. J. Reed, C. E. Clouse, C. D. Gilroy, or L. M. Ackley, respectively, and that such values were the appraised values, less the French fiscal reform tax (production or unique tax) as added on entry, packed.
The appeals having been abandoned insofar as they relate to all other merchandise, to that extent the appeals are hereby dismissed.
Judgment will be rendered accordingly.